              Case 2:18-cr-00086-RSM Document 82 Filed 06/04/20 Page 1 of 1




 1                                        HONORABLE JUDGE RICARDO S. MARTINEZ
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                   ) No. CR18-086-RSM
 8                                               )
                     Plaintiff,                  )
 9                                               )
                v.                               ) ORDER TO
10                                               ) SEAL RESPONSE
     THANH CONH PHAN,                            )
11                                               )
                     Defendant.                  )
12                                               )
13          THIS MATTER has come before the undersigned on the motion to file

14   Defendant’s Response to Government’s Motion for Risk Assessment under seal. The

15   Court has considered the motion and records in this case and finds there are compelling

16   reasons to file the document under seal.

17          IT IS ORDERED that Defendant’s Response be filed under seal.

18          DATED this 4th day of June, 2020.

19
20
21
                                                A
                                                RICARDO S. MARTINEZ
22                                              UNITED STATES DISTRICT JUDGE

23   Presented by:
24   s/ Sara Brin
25   Assistant Federal Public Defender
     Attorney for Thanh Cong Phan
26

                                                              FEDERAL PUBLIC DEFENDER
       ORDER TO SEAL RESPONSE                                    1601 Fifth Avenue, Suite 700
       (USA v. Phan / CR18-086-JCC) - 1                            Seattle, Washington 98101
                                                                              (206) 553-1100
